   4:19-cr-03137-JMG-CRZ Doc # 55 Filed: 03/08/21 Page 1 of 1 - Page ID # 92




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                           4:19CR3137

     vs.
                                                         ORDER
WALLACE RAY SWAIM JR.,

                  Defendant.


      On the court’s own motion, and with the consent of counsel,

      IT IS ORDERED that Defendant's plea hearing is continued and will be
held before the undersigned magistrate judge on March 22, 2021 at 1:00 p.m. by
Zoom internet conferencing.

      Dated this 8th day of March, 2021.

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
